Appeal by the defendant from a judgment of the Supreme Court, Queens County (Balbach, J.), rendered November 29, 1984, convicting him of robbery in the first degree and assault in the second degree (two counts), upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing (Agresta, J.), of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
The hearing court properly declined to suppress the complainant’s identification testimony. Since the evidence established that the defendant and the complainant were known to each other, the station house identification was more in the nature of a confirmation than an identification and thus no issue as to the suggestiveness of the procedure utilized was presented (see, People v Tas, 51 NY2d 915; People v Gissendanner, 48 NY2d 543; People v Lang, 122 AD2d 226, lv denied 68 NY2d 1001). Thompson, J. P., Lawrence, Weinstein and Harwood, JJ., concur.